DETAILED ACTION
	This office action is in response to the application filed on October 10, 2018.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 10/10/2018.  These drawings are acceptable.


Claim Objections
Claims 1-13 are objected to because of the following informalities:  “…a clock signal and an input signal…” in line 6 of independent claim 1 should read --…a clock signal and the input signal…--. Dependent claims 2-13 depend upon independent claim 1 and therefore inherit the objection of independent claim 1. 
Appropriate correction is required.


Allowable Subject Matter
Claims 1-13 would be allowable if the claim objection above is overcome.
Claims 14-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a system comprises:
a switching circuit configured to: receive an input signal; and generate a pre-regulation input signal based on the input signal; a multiple stage voltage converter configured to: receive a clock signal and an input signal; and generate an output signal based on the input signal using the clock signal; a regulation circuit electrically coupled to the switching circuit and the multiple stage voltage converter, the regulation circuit configured to: receive the output signal and the pre-regulation input signal; and generate a regulation signal based on the output signal; generate a clock reference signal based on at least one of the pre-regulation input signal and the regulation signal; and generate the clock signal based on at least one of the pre-regulation input signal, the regulation signal, and the clock reference signal, wherein the regulation circuit is configured to determine whether a voltage level of the regulation signal is within a voltage range, and if the voltage level of the regulation signal is within the voltage range the regulation circuit is configured to generate a switch control signal and the switching circuit is configured to receive the switch control signal and to adjust a voltage level of the pre- regulation input signal based on the switch control signal.
Dependent claims 2-13 would be considered to be allowable by virtue of their dependencies on independent claim 1.
Regarding independent claim 14, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a method comprises:
receiving an input signal; generating a regulation signal and a pre-regulation input signal based on the input signal; generating a clock signal 
Dependent claims 15-17 are considered to be allowable by virtue of their dependencies on independent claim 14.
Regarding independent claim 18, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a system comprises:
a first switching circuit configured to: receive an input signal; and generate a pre-regulation input signal based on the input signal; an oscillator electrically coupled to the first switching circuit, the oscillator configured to: receive a clock reference signal, the pre-regulation input signal, and a regulation signal; and generate a clock signal based on at least one of the pre-regulation input signal, the regulation signal, and the clock reference signal; a BGR circuit electrically coupled to the oscillator and the first switching circuit, the BGR circuit configured to: receive the regulation signal and the pre-regulation input signal; generate the clock reference signal based on at least one of the pre-regulation input signal and the regulation signal; and generate a UVLO reference signal and an LDO reference signal based on the regulation signal; a multiple stage voltage converter electrically coupled to the oscillator, the multiple stage voltage converter configured to: receive the clock signal and the input signal; and generate an output signal based on the input signal using the clock signal; an LDO circuit electrically coupled to the multiple stage voltage converter, the BGR circuit, and the oscillator, the LDO circuit configured to: receive the output signal and the LDO reference signal; and generate the regulation signal based on the output signal and the LDO reference signal; a UVLO circuit electrically coupled to the LDO circuit and the BGR circuit, the UVLO circuit configured to: receive the UVLO reference signal and the regulation signal; and determine whether a voltage level of the regulation signal is within a voltage range; and in response to the voltage level of the regulation signal being within the voltage range, generate a switch control signal. a second switching circuit electrically coupled to the UVLO circuit and the first switching circuit, the second switching circuit configured to: receive the switch control signal; and generate a second switch control signal, wherein the first switching circuit is configured to receive the second switch control signal and adjust a voltage level of the pre- regulation input signal based on the second switch control signal.
Dependent claims 19 and 20 are considered to be allowable by virtue of their dependencies on independent claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).

This application is in condition for allowance except for the following formal matters: see Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838